                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE

  GREGORY A. CAUDILL,                           )
                                                )
                Plaintiff,                      )
                                                )
  v.                                            )      No.    2:19-CV-183-TAV-CRW
                                                )
  ERIC RICE,                                    )
                                                )
                Defendant.                      )


                                   JUDGMENT ORDER

         For the reasons set forth in the memorandum opinion filed contemporaneously with

  this order, Defendant’s motion for summary judgment [Doc. 23] is GRANTED, and this

  action is DISMISSED WITH PREJUDICE.

         Because the Court CERTIFIED in the memorandum opinion that any appeal from

  this order would not be taken in good faith, should Plaintiff file a notice of appeal, he is

  DENIED leave to appeal in forma pauperis. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P.

  24.

         The Clerk is DIRECTED to close the file.

         ENTER:


                                     s/ Thomas A. Varlan
                                     UNITED STATES DISTRICT JUDGE


  ENTERED AS A JUDGMENT

        s/ John L. Medearis
        CLERK OF COURT



Case 2:19-cv-00183-TAV-CRW Document 27 Filed 02/08/21 Page 1 of 1 PageID #: 138
